ACCEPTED
                                                                                    03-17-00876-CR
                                                                                          21666835
                                                                          THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                                  1/8/2018 11:25 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                               NO. 03-17-00876-CR

FRED VEGA, III                             §          IN THE THIRD
                                                               FILED IN
                                                          3rd COURT OF APPEALS
                                           §                  AUSTIN, TEXAS
vs.                                        §          COURT   OF APPEALS
                                                          1/8/2018 11:25:16 AM
                                           §                JEFFREY D. KYLE
THE STATE OF TEXAS                         §          OF TEXAS Clerk

                              MOTION TO DISMISS

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves this Honorable Court to dismiss the Appeal related to FRED

VEGA III’s trial court cause number CR2017-162, and for good cause would show

the following:

                                          I.

      Appellant pled guilty to Possession with Intent to Deliver, Tampering with

Physical Evidence and Evading Arrest offenses committed on or about August 6,

2016. Judgments at 1, attached. Appellant entered into a signed plea agreement

with the State in which he waived his right to appeal from the judgment and

sentence. Plea Bargain Agreements at 3, attached. The Court followed the plea

agreements, sentencing Appellant to 30- and 20-year sentences years confinement

in TDCJ on November 20, 2017. In the trial court’s certification, signed by

Appellant and his counsel, the trial court noted the Appellant had no right of

appeal. Trial Court’s Certification at 1, attached.


                                          1
                                         II.

      Appellant filed his untimely notice of appeal on December 29, 2017. As

agreed to in the plea and stated in the Trial Court’s Certification of Defendant’s

Right of Appeal, Appellant has waived the right of appeal and has no right of

appeal in this case. See Tex. R. App. P. 25.2(a)(2), (d); see also Blanco v. State, 18
S.W.3d 218, 220 (Tex. Crim. App. 2000) (finding no valid or compelling reason

defendant should not be held to his plea bargain waiver of his right to appeal). The

appeal should therefore be dismissed.


                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays that this Honorable Court dismiss FRED VEGA, III’s appeal.



                                        Respectfully submitted,

                                        /s/ Joshua D. Presley
                                        Joshua D. Presley, SBN: 24088254
                                        preslj@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130
                                        Ph: (830) 221-1300 / Fax: (830) 608-2008




                                          2
                          CERTIFICATE OF SERVICE

        I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Motion to Dismiss,

along with the following Appendix, has been sent to Appellant FRED VEGA III’s

attorney of record in this matter:

        C. Wayne Huff
        cwhuff@aol.com
        P.O. Box 2334
        Boerne, TX 78006

through efile.txcourts.gov electronic service to the foregoing email address on this,

the 8th day of January, 2018.

                                              /s/ Joshua D. Presley
                                               Joshua D. Presley



                                     APPENDIX

“A” –         Certified Judgments of Conviction

“B” –         Certified Plea Bargain Agreements

“C” –         Certified Certificate of Right to Appeal




                                          3
                                         CASE No. CR2017-162 COUNT I
                                    INCIDENT No.fi'RN: 9213170882 TRS: A001

THE STATE OF TEXAS                                                  §        IN THE DISTRICT COURTT
                                                                    §
v.                                                                  §        207Ttt JUDICIAL DISTRICT
                                                                    §
FRED VEGA, III                                                      §        COMAL COUNTY, TEXAS
                                                                    §
STATE ID   No.: TX-05691865                                         §

        JUDGMENT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL
                                                                    Dote Judgment
Judge Presiding:       HoN. BRUCE BOYER
                                                                    Entered:              NOVEMBER 20, 2017
                                                                    AUorney for
Attorney for State:   SAMMY MCCRARY                                 Defendant:           ANTHONY CANTRELL
Offense for which Defendant Convicted:
POSSESSION WITH INTENT TO DELIVER A CONTROLLED SUBSTANCE PG 1 > 1 GRAM< 4
GRAMS
Chnrging InstntOIPnt:                       Statute for Offense:
                                            §481.112(c) HEALTH & SAFETY CODE I
INDICTMENT
                                            §12.42(d) PENAL CODE
Date of Offen ~~e:
AUGUST 6 2016
Degree o(Offon...e;                         Plt>n to Offense:               Findings on Deadly Weapon:
SECOND DEGREE FELONY ENHANCED TO
HABITUAL OFFENDER (30 YEARS TO 99           GUILTY                          N/A
YEARS OR LIFE)
Terms of Plea Bamain:
THIRTY (30) YEARS CONFINEMENT IN THE INSTITUTIONAL DIVISION OF THE TEXAS
DEPARTMENT OF CRIMINAL JUSTICE AND $180.00 RESTITUTION
Plcn to 1" Enhancement Paragraph: TRUE  Findings on 1"' Enhancement Paragraph:       TRUE
Plea hl 2m1 Enhancement Paragraph: TRUE Findings on 2"d Enhancement Paragraph:       TRUE
Date Sentence Imposed:     NOVEMBER 20, 2017               Date Sentence to Commence:       NOVEMBER 20, 2017
Punishment and Place
of Confinement:           THIRTY (30) \'EARS CONFINEMENT IN THE INSTITUTIONAL DIVISION, TDCJ
                                      THIS SENTENCI!: SHALL IWN         CONCURRENTLY.
        CJSENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT Pl..i\CED ON COMMUNITY SUPERVISION FOR                          N/A.
                                   Qout1 Cmts:       Restitution:        Restitution Payable to:
                                                                         0 VICTIM (see below) l8J AGENCY/AGENT (see below)
                                                                         TEXAS DEPARTMENT OF PUBLIC
$0.00                              $400.00           $180.00             SAFETY RES1'1TUTION ACCOUNTING
                                                                         1'.0 . UOX 4087 AUSTIN. TEXAS 78773-0130
                                                                         AUS·l GOB·l •1770
Sex Offender Registration Requirements do not apply to the Defendant. Tl~:>.. CouE CRIM. PROC. chapter 62
The age of the victim at the time of the offense was N/A.
                If Pcfl!ndnnt j!l t.o f!Crvc HCDtcncc jo TDCJ. enter incarccro! ion orriod~ in cbronolo!tirnl order.
Timo            FROM 08106116 TO 08113116 03/07/17 TO 11120/17
Credited:
        This Approved ns to form und content:




Clerk: Heather Kellar              Right Thumbprint
                                           CAUSE NO.     ~~ Q._t::J \-'\ - \ lc ~


THE STATE OF TEXAS                                               IN THE DISTRICT COURT
VS                                                               OF COMAL COUNTY
                                                                 207TH DISTRICT COURT




                                  FINGERPRINT EXHffiiT


The fingerprint shown below is a print of the above named defendant's right thumb taken upon
disposition of cause number noted above.



                              DEFENDANT'S RIGHT TIIUMB




                                           EXHIBIT "A"
                                                                                                                                                    FilED FOR           RECYJ~D
                                                                                                                                                    At q_'6£..a'cloc'/~
                                                                                                                                                                     _M
                                                      CASE No.             CR2017-162 COUNT II                                                               NOV 2 9 2017
                                              INCIDENT No.trRN: 9213170882              TRS: A002
                                                                                                                                                    HEATHER N. KELLAR
                                                                                                                                                         1:1 Fn~ IllS RICT COURT
                                                                                                                                                         COM~ C       !II TY. T£XAS
THE STATE OF TEXAS                                                                   §               IN THE DISTRICT COURT                          a•                          mun
                                                                                     §
v.                                                                                   §               207TII JUDICIAL DISTRICT
                                                                                     §
FRED VEGA, III                                                                       §               CoMAL COUNTY, TEXAS
                                                                                     §
STATE ID No.: TX-06691865                                                            §

        JUDGMENT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL
                                                                                      Date Judgment
.Judse Presiding:          HoN.     BRUCE BOYER                                       Entered:                        NOVEMBER 20, 2017
                                                                                      Attorney for
Attorney for State:        SAMMY MCCRARY                                              Defendant:
                                                                                                                      ANTHONY CANTRELL
Offense for whjch Defendant Convicted;
TAMPERING WITH PHYSICAL EVIDENCE
Chnr!!ing Instrument:                                                              Statute for Offense:
INDICTMENT                                                                         §37.09(c) I §12.42(d) PENAL CODE
Date of Offense:
AUGUST 6, 2016
Degree of Offense:                                                                 Plea to Offense:                               Findings on Deadly Weapon:
THIRD DEGREE FELONY ENHANCED TO
HABITUAL OFFENDER (25 YEARS TO 99                                                  GUILTY                                         NIA
YEARS OR LIFE)
Terms of Plea Bargain:
THIRTY (30) YEARS CONFINEMENT IN THE INSTITUTIONAL DIVISION OF THE TEXAS
DEPARTMENT OF CRIMINAL JUSTICE
Plea to 101 Enhancement Paragraph:  TRUE Findings on 1•1 Enhancement Paragraph: TRUE
Plea to 2 od Enhancement Paragraph: TRUE Findings on 2nd Enhancement Paragraph: TRUE
Date Sentence Imposed: NOVEMBER 20, 2017 Date Sentence to Commence: NOVEMBER 20, 2017
Punishment and Place
of Confinement:
                         THIRTY (80) YEARS CONFINEMENT IN THE INSTITUTIONAL DIVISION, TDCJ
                                THIS SENTENCE SHALL RUN CONCURRENTLY.
        0   SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A.
Fine:                                        Court. Co!!ts:          Roatitut.ion:             Restitution Payable to;
$0.00                                        $400.00                 $0.00                     0 VICTIM (sec below) 0                AGENCY/AGENT (see below)
Sex Offender Registration Rcquh·emcnts do not npply to the Defendant. TEX. CODE CRI!\1. Puoc. chapter 62
The a ge of the victim at the time of the offense was             N/A.
                   If !)()fcndnnt js to seryc ®Dtcncv jn TPCJ, onl!!r jncnrcyrntiun pcri91~ in_~hronolm:icnl ordqr.
Time               FROM      08/0G/IG TO 08/13116          03/07/17 TO 11120/17
Credited:          Ir Qcfendnnt js to !;I()rye wntqncc in \.'OIIn!Y jpjl or ;,. giVI'D r.n:tljt. !0\\'111'11 Gnqnnd CQl!!.!l. ynwr dnrs credited beJ.ID\:.
                   N/ADAYS                NOTES: N/A
All pertinent InformAtion, nnmos and assessments Indicated above arc incorporated into the IRili(UAIO ofthe judgment bolow by reference,

         This cause was called for t.1inl in COMAL County, Texas. The State appeared by her District Attorney.
Counsel/ Waiver of Counsel (select one)

        [gj Defendant apJlenred in Jltmmn with Counsel.
        0    Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open
        court.

         Both parties announced ready foa· trial. Defendant waived the •·ight of trial by jury anti entered the plea indicated above.
The Court then admonished Defendant as required by law. It npJleared to the Court that Defendant wall mentally competent to
stand trial, made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court received the plea and
entered it of record. Having heard the evidence 1mbmittml, the Court found Defendant guilty of the offense indicated above. In the
presence of Defendant, the Court pronounced sentence against Defendant.

        The Court FINDS Defendant committed tho above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of tho above offense. The Coul't FINDS the Presentence Investigation, if so ordered, was done according to the upJIIicnble
provisions of TEX. CODE CRJM. Pnoc. art. 42.12 § 9.

          The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
rcslltutJOn as indicated above.

Punishment Options (select one)

        IZJ   Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas
or the Sheriff of this County to t.1ke, safely convey, and delive1· Defendant to the Director, INSTITUTIONAL DIVISION, TDCJ.
'J'he Court ORDERS Defendant to be confined for the period nnd in the manner indicated above. The Court ORDERS Defendant
 remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS
 that upon release from confinement, Defendant proceed immediately to the parole and/ or probation department. Once there, the
Court ORDERS Defendant to t)ny, or mnkc arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered
by the Court above.

        0    County Jail-Confinement I Confinement in Lieu of Payment. The Court. ORDERS Defendant immediately
committed to the custody of the Sheriff of Comnl County, Texas on the date the sentence is to commence. Defendant shall be
confined in the Comnl County Juil for the period indicated above. The Court ORDERS thot upon release from confinement,
Defendant shall proceed immediately to the N/A. Once there, the Court ORDEilS Defendant to pay, or make arrangements to pay,
any remaining unpaid fines, court costs, and restitution as ordered by the Court above.

        0   Fine Only Payment. The punishment assessed against Defendant is for 11 FINE ONLY. The Court ORDERS Defendant
to proceed immediately to the Office of the Comal County N/A. Once there, the Court ORDERS Defendant to pay or make
arrangements to pay all fines and court costs as o1·d ered by the Court in this cause.

Execution I Suspension of Sentence (select one)

        [gj   The Court ORDEilS Defendant's sentence EXECUTEll .

        0    The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on
community supervision for the adjudged pe1iod (above) ~ long as Defendnnt abides by nnd docs not violate the tenns and conditions
of community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.

        The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.

                            Furthermore. the following special findings or orders apply:
N/A.


Signed and entered on this            ~                                                          '2017.
                                                                                             STATE OF TEXAS
                                                                                             COUNTY OF COMAL
                                                                                             I    rllfy this to be a true and correct
                                                                                                    of the record FILED & RECORDED
                                                                                                         · ·      t records of District
                                                                                                              ate an    time stamped
Approved as lo fonn nnd content:




Prosecutor



Clerk: Heather Kellar              Right Thumbprint
                                                                                                                                        Flu            RECOlJl.-
                                                                                                                                        At             o'clock~
                                                  CASE No.  CR2017-162 COUNT III                                                              NOV 2 9 2017
                                              INCIDENT No./TRN: 9213170882 TRS: 0001

THE STATE OF TEXAS                                                                §
                                                                                  §
v.                                                                                §               207TII JUDICIAL DISTRICT
                                                                                  §
FRED VEGA, III                                                                    §               COMAL COUNTY, TEXAS
                                                                                  §
STATE ID No.: TX-05691865                                                         §

          JUDGMENT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL
                                                                                   Date Judgment
Judge Presiding:            HoN.     BRUCE BOYER                                   Entored:                       NOVEMBER 20, 2017
                                                                                   Attorney for
Attorney for State:         SAMMY MCCRARY                                          Dr.fr.ndnnt:                  ANTHONY CANTRELL
Offense for which Defendant Convicted:
EVADING ARREST WITH A PREVIOUS CONVICTION FOR THE SAME OFFENSE
Chnrging Instrument:                                                            Statute fo1· Offense:
INDICTMENT                                                                       §38.04/ §12.425(b) PENAL CODE
Dnte of Offense:
AUGUST 6 2016
Degree of Offense:                                                               f!Lga to Offen11e;                          Findings on Deadly Weapon:
STATE JAIL FELONY ENHANCED TO                                                    GUILTY                                      N/A
SECOND DEGREE FELONY
Tenna of Plea Bnrg11in;
TWENTY (20) YEARS CONFINEMENT IN THE INSTITUTIONAL DIVISION OF THE TEXAS
DEPARTMENT OF CRIMINAL JUSTICE
Plea to 1•1 Enhancement Paragraph: TRUE Findings on 1"1 Enhancement Paragt'a}lh: TRUE
Plcn to 2"d Enhancement Paragraph: TRUE Findings on 2nd Enhancement Paragraph:   TRUE
Dnte Sentence lmJlosed:           NOVEMBER 20, 2017                        Date Sentence to Commence:                NOVEMBER 20, 2017
Puni11hmcnt nnd Place
of Confinament:
                                  1WENTY (20) YEARS CONFINEMENT IN THE INSTITUTIONAL DIVISION, TDCJ
                                                 THIS SEN'rENCE SHALL RUN                CONCURRENTLY.
           0SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR                                                           N/A
Fine;                                         Court CCounsel/ Waiver of Counsel (select one)

        [81 Defendant ap(leared in person with Counsel.
        0    Defendnnt knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open
        court.
         Both parties announced ready for tt·inl. Defendant waived the right of trial by jury uml entered the plea in!licated above.
The Court then admonished Defendant ns required by law. It appeared to the Court that Defendant was mentally'competenL to
stand trial. made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court received the plea and
entered it of record. Having heard the evidence suboaittcd, the Court found Defendant guilty of the offense indicated above. In the
presence of Defendant, the Court pronounced sentence against Defendant.
         The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above oCfense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
pa·ovisions ofTmc CoDE CJUM. Pnoc. art. 42.12 § 9.
         The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.

Punishment Options (select one)

         [81 Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas
or the SheriCf of this County to take, safely convey, and deliver Defendant to the Director, INSTITUTIONAL DMSION, TDCJ.
The Court ORDERS Defendant to be confined for the peraod and in the manner indicated above. The Court ORDERS Defendant
remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS
that upon release from confinement, Defendant p1-oceed immediately to the parole and/ or probation department. Once there, the
Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered
by the Court nbove.

        0     County Jail- Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately
committed to the custody of the Sheriff of Coma) County, Texas on the date the sentence is to commence. Defendant shall be
confined in the Coma) County Jail for the period indicated above. The Court ORDERS that upon release from confinement,
Defendant shall proceed immediately to the N/A. Onro there, the Court. ORDERS Defendnnt to pay, or mnlce nrrnngements to pay,
any remaining unpaid fines, court costs, nod restitution as ordered by the Court above.

        0   Fine Only Payment. The punishment nsses.Approved as to form and content:




Clerk: Heather Kellna·             Right Thumbprint
        ·'                                                                                                           FILED FOR RECORD
• J~                                                                                                                 At..3 ·Xt o'tlocl~
                                                CAUSE NO        C R~ /7 - /(,2 Cavf\f /                                      NOV 2 0 Z017
                                                                                                              HEATHER N. KELlAR
       THE STATE OF TEXAS                                   §                                  IN THE DISTRICT C~1 CT ~~~~~
                                                                                                                     BY   ...,_J...l.\LLP   OEIUTY
       v.                                                   §                                  207TH JUDICIAL DISTRICT

       Fr-ed  Vc~)'' 1 11f                                  §                                  COMAL COUNTY, TEXAS
       Defendant ·


                      ADMONISHMENTS, VOLUNTARY STATEMENTS, WAIVERS, STIPULATIONS,
                                         JUDICIAL CONFESSION
                                                   &
                                       PLEA BARGAIN AGREEMENT


       ADMONISHMENTS. ART. 26.13, C.C.P.: The Defendant is hereby admonished in writing that if convicted, the
       Defendant may be sentenced within the punishment range marked in the relevant box below:

             1. Punishment Range:

                0           Capital Felony (death penalty waived> - Imprisonment in the Institutional Division of the Texas
                            Department of Criminal Justice for a term of Ufe.

                            Habitual Offender - Imprisonment in the Institutional D vision of the Texas Department of Criminal
                            Justice for Life or for any term of not more than 99 years or less than 25 years

                0           151 Degree Felony (Repeat Offender) - Imprisonment in the Institutional Division of the Texas
                            Department of Criminal Justice for Life or for any term of not more than 99 years or less than 15
                            years; in addition, a fine not to exceed $10,000.

                0             11
                            1 Degree Felony -- Imprisonment in the Institutional D1vision of the Texas Department of Criminal
                            Justice for Life or for any term of not more than 99 years or less than 5 years; in addition. a fine
                            not to exceed $10,000.

                0           2"d Degree Felony - Imprisonment in the Institutional Division of the Texas Department of
                            Criminal Justice for any term of not more than 20 years or less than 2 years; in addition, a fine not
                            to exceed $10,000.

                0           3rd Degree Felony- Imprisonment in the Institutional Division of the Texas Department of Crimrnal
                            Justice for any term of not more than 10 years or less than 2 years; in addition, a fine not to
                            exceed S10,000.

                0           State Jail Felony (deadly weapon used or exhibited I State Jail Violent Offender I State Jail
                            Habitual Offender} - Imprisonment in the Institutional Division of the Texas Department of
                            Criminal Justice for any term or not more than 10 years or less than 2 years; in addition, a fine not
                            to exceed $10,000.

                 0           State Jail Felony - Confinement in a State Jail for any term of not more than two years or less
                             than 180 days; in addition, a fine not to exceed $10,000

                 0           Other I Special I Enhancement under Texas Penal Code §12.35{c), §12.42. §12.44 or Texas
                             Health and Safety Code Chapter 481 or Other Provision of law·




            .:Lv__   Dcfcml;uu 's   111111~1~                         l'ol!,!C   l nl 7 !'lea llatgJm   .\gr~cmcnl
       .....
, J·
                     2. Plea Bargain - The recommendation as to punishment 1s not binding on the court. If a plea bargain does
                        exist, the court will inform you in open court before making a finding on your plea whether it will follow the
                        plea bargain Should the court reject the plea bargain, you will be permitted to withdraw your plea if you
                        desire

                     3     Court's Permission to Appeal - If the puntshment assessed does not exceed the punishment
                           recommended by the prosecutor and agreed to by you and your attorney, the Court must give its
                           permission to you before you may prosecute an appeal on any matter except for matters raised by written
                           motion filed prior to trial.

                     4. Citizenship - If you are not a citizen of the United States of America, a plea of guilty or nolo contendere for
                        this offense may result in your deportation, exclusion from admission or denial of naturalization under
                        Federal law.

                      5.   Sexual Offender Registration Requirement - If you receive community supervision, a prison or jail term, or
                           deferred adjudication, for an offense described in Chapter 62 of the Texas Code of Criminal Procedure,
                           you must meet all the registration requirements set out in that chapter. Failure to properly register is a
                           separate criminal offense. By affixing your signature to this document, you and your attorney are
                           acknowledging that your attorney has advised you regarding any applicable registration requirements of
                           Ch.62.

                      6.   Deferred Adjudication - If the Court grants deferred adjudication under Art. 42.12, Sec. 5, Code of
                           Criminal Procedure. on violation of any imposed condition, you may be arrested and detained as provided
                           by law. You will then be entitled to a hearing limited to a determination by the Court of whether to proceed
                           with an adjudication of guilt on the original charge. After adjudication of guilt, all proceedings, including
                           assessment of punishment, pronouncement of sentence, granting of community supervision and your
                           right to appeal continue as if adjudication of guilt had not been deferred. Upon adjudication of guilt, the
                           Court may assess your punishment at any term and fine within the range of the original charge.

                      7.   Community Supervision- The Judge of the Court having jurisdiction of the case shall determine the terms
                           and conditions of your community supervision unless they are otherwise negotiated as part of this plea
                           bargain agreement. The Judge may, at any time, during the period of your community supervision alter or
                           modify the terms and conditions The Judge may impose any reasonable condition that is designed to
                           protect or restore the community, protect or restore the victim, or punish, rehabilitate, or reform the
                           Defendant.

                      8.   Nature of Agreement - This written plea bargain agreement sets out the full agreement of the parties
                           There are no promises or agreements outside of those established in this written document.

                      9.   Procedure to Amend- By necessity, one or more party to this plea bargain agreement will sign it prior to
                           the other party or the Court. Therefore, once this plea bargain agreement is signed by a party, it shalf not
                           be altered or amended without the express consent of the party who has already signed the agreement.
                           The express agreement of such party shall be evidenced on the record and shall be demonstrated by the
                           initials of said party approving any alteration or amendment Any attempt to alter or amend this written
                           plea bargain agreement outside of this procedure shall be void and the written plea bargain agreement
                           shall be enforced as originally written without such alteration or amendment.

               II. VOLUNTARY STATEMENTS- Now comes the Defendant in writing and in open court in the above entitled and
                   numbered cause represented by his attorney with whom he/she has previously consulted and makes the following
                   voluntary statements:

                            "I was sane at the time of the offense and am presently competent to stand trial •

                      2.    "I understand the nature of the charges contained in the indictment or information in this cause ·

                      3.    "The Court has admonished me orally or in writing of the consequences of a plea of guilty. I understand
                            the minimum and maximum punishment provided by law for this offense."

                      4 . "I understand that have the right to a trial by jury whether I plead "Guilty",
...
                     Contendere· and I am freely , knowingly and voluntarily waiving my right to a trial by jury •

             5. "I have the right to remain silent but if I choose not to remain silent, anything I say can be used against
                     me"

             6       "I have the right to be confronted by the w itnesses against me whether I have a trial before the Court or
                     the jury."

              7. "This plea is made pursuant to a plea bargain."

              8. "I    L       (am)_ (am not) a citizen of the United States of America."

      111. WAIVERS- Now comes the Defendant in writing and in open court in the above entitled and numbered cause
           represented by his/her attorney with whom he/she has previously consulted and freely, knowingly and voluntarily
           makes the following waivers:                                 ·

              1.     1 waive service of the indictment and the two day waiting period for arraignment; and I also waive the 10
                     day period for preparation after appointment of counsel and the 10 day period in which to file written
                     pleadings after arrest.

              2.     I waive the right to be arraigned.

              3. I waive the right of trial by jury and request the consent and approval of the Court and of the attorney for
                 the State to such waiver.

              4. I waive my right to remain silent in the guilt-innocence and punishment phases of the trial, and state that 11
                 is my desire to take the witness stand, knowing anything I may say can be used against me, and make a
                 judicial confession of my guilt

              5.      I waive the right to confront or cross-examine the witnesses against me both at the guilt/innocence and
                      punishment phases of this matter. This waiver also includes, but is not limited to, any and all statements
                      contained in any pre-sentence investigation report(s) reviewed by the Court in deciding the sentence to be
                      imposed in this matter.

              6. I waive the right to file a motion for new trial.

               7. I understand my right to appeal but, having entered into a plea agreement with the State and as part of
                  that agreement before sentencing, I waive my right to appeal from the judgment and sentence or probated
                  sentence agreed upon.

               8. I understand my rights to seek relief pursuant to a post convicllon writ of habeas corpus under Article
                  11 .07 of the Texas Code of Criminal Procedure but, having entered into a plea agreement with the State
                  and as part of that agreement before sentencing, I knowingly, intelligently. and voluntarily waive my right to
                  seek relief pursuant to a post conviction writ of habeas corpus under Article 11 .07 of the Texas Code of
                  Criminal Procedure based on any claim that is known or reasonably should have been known to me at the
                  time of my plea of "Guilty."

                 9    I waive the right to a pre-sentence reptJrt and request that none be made.

      IV. STIPULATIONS AND JUDICIAL CONFESSION -- Now comes the Defendant ln writing and in open court in the
          above entitled and numbered cause represented by his attorney with whom he has previously consulted and
          makes the following judicial confession(s) and stipulation(s):

                 1. "I do admit and judicially confess that I committed each and every element of the offense(s) as alleged in
                    the indictment or information in this cause and that I am in fact GUlLTY of the offense alleged or, if this
                    plea bargain is for a plea of guilty to a lesser included offense of the offense alleged in the indictment or

                    lesser included offense and that I am in fact GUILTY of the lesser included offense."              ~~      •   0




.•.
                       2. "Under Texas Code or Criminal Procedure ArUcle 1.15. I hereby consent and stipulate in writing, in open
                          court, to an oral stipulation of the evidence and testimony or to the introductron of testimony by affidavits,
                          written statements of witnesses, and any other documentary evidence in support of the judgment of the
                          Court."

                       3     "I voluntarily enter my plea of GUILTY to said offense, and my plea is not influenced by any considerations
                             of fear or any persuasion or any delusive hope of pardon In making my plea of guilty I am not relying on
                             any advice, information or agreement not made to the Court at this time "

                       4. "I have been advised by my attorney that if I am convicted or placed on deferred adjudication for a
                          reportable sex offense under Chapter 62 of the Code of Criminal Procedure I w111 be required to meet the
                          registration requirements of that Chapter:

                        5. "I 'have read this entire document, discussed it fully with my attorney and understand this document
                           completely and I am aware of the consequence of my plea, and am satisfied I have been effectively
                           represented.·

                        6. "If I am not a citizen of the United States, I have 1nquired into, understand and accept the immigration
                           consequences of this plea bargain agreement "

                        7    "If the punishment recommendation is for deferred adjudication or community supervision, I have inquired
                             into, understand and accept the possible ranges of conditions of community supervision, including those
                             conditions that may require my confinement in a facility up to and including S.A.F.P.F."

               V. PLEA AGREEMENT AND SENTENCING RECOMMENDATION -In consideration of

                    The Defendant Agrees (Indicated by Initials In the blank to the left of each applicable item):

                        1. to plea "Guilty" to and be found guilty of the offense(s) of:

                              FOssc;sst .." wJh      Ia!,"+     fo   l>rti~er   !1\     c,,..Jc.(Lcl Svb.sh"u                         P& I L I Gro-en
                        2. to judicially confess and stipulate as specified in paragraph IV, above;                                   -< 4 G r"VT'\l
                         3. to waive his/her rights as specified in paragraph Ill, above;

                        4. to, if placed on deferred adjudication or community supervision, participate in any and all cond1t1ons of
                           community supervision including those conditions that may require my confinement in a facility up to and
                           including S.A.F.P.F.;

                         5. that the fine and community service restitution hours imposed in this cause shall run consecutive to and
                            be cumulated with the fine and community service restitution hours imposed in any other cause, whether
                            before this court or any other court, unless otherwise specified in this plea bargain agreement;

                         6 that, if I am sentenced to serve a number of days of confinement in the county jail as a condition of
                           community supervision. a day shall consist of a period of 24 hours. Therefore, I shall serve each day of
                           such a term of confinement in periods that are not shorter than 24 hours. (For example· If I turn myself in
                           to the jail at 10:00 p.m on Friday, I must remain in jail until 10:00 p.m. on Saturday to receive credit for 1
                           day. If I turn myself in to the Jail at 10.00 p.m on Friday, I must remain in jail until10:00 p.m. on Sunday
                           to receive credit for 2 days.)

              C,/       7.    XX          to plea "True" and Agree to an affirmative finding to enhancement(s) paragraph(s) alleged in
                              the indictment, information. or Nof ce of Intent to Enhance;

                        8.                to plea "True" and Agree to an affirmative finding to use of exhibition of a deadly weapon
                             during the commission of the offense as alleged in the indictment, information, or Notice of Intent tt;t.~~ a
                             Deadly Weapon Finding.                                                                           ~~r
    l
        I·
                      9                     to waive any review set out under Texas Code of Crimmal Procedure, Art 42.12, Sec. 20 (a)
                               The parfes have fully negotiated the details of this agreement including the length of the term of community
                               supervision_ Therefore, the Defendant shall not ask for, shall not be considered for, and shall not receive
                               an early termination of community supervision unless otherwise specified in this plea bargain agreement

                     10.                    to waive t11e right to seek shock community superviston under Texas Code of Criminal
                               Procedure, Art 42.12, Sec. 6 or Texas Code of Criminal Procedure, Art 42 12. Sec 15(f). The parties have
                               fully negotiated the details of this agreement and have agreed that the Defendant shall not be placed on
                               community supervision. Therefore, the Defendant shall not ask for, shall not be considered for, and shall
                               not rece1ve shock community supervision under Texas Code of Criminal Procedure, Art 42 12, Sec. 6 or
                               Texas Code of Criminal Procedure, Art 42.12, Sec. 15(f) unless otherwise specified in this plea bargain
                               agreement.

                      11 .                 to agree that I shall not be presumptively entitled to diligent participation credit as established in
                               Texas Code of Criminal Procedure, Article 42.12, Section 15(11) (This provision is only applicable to State
                               Jail Felony offenses.)

             .LwL     12.        XX

                    The State Agrees to recommend the following sentence:                     (30)
                          1.     XX              That the Defendant be sentenced      to Tbd!' (~                            I years) imprisonment in the
                                 ~titutional Division of the Texas Department of Cnminal Justice ___Texas State Jail Facility

                          2. _ _ _ _That the Defendant be placed on ___ years of regular community supervision.
                          3. _ _ _ _That Defendant be placed on _ _ _ years of deferred adjudtcation community supervision

                          4. _ _ _ _That the Defendant pay a s___ Fine payable as directed ($ _ _ _ _ _ probated).

                          5       X/( That the Defendant pay S I8 0, 00             Restitution, payable to

                                 --'b~P. .S
                                          . .___..ck-.'~b""-'.,_."''-!..t-.-....;._,.-rY-----------------·as
                                                         I
                                                                                                             directed.

                           6. _ _ _ _Prosecute only on the lesser included offense of: - - - - - - - - - - - - - - -

                           7. Take the following unadjudtcated offense(s) into consideration pursuant to Texas Penal Code
                              §12.45:        c.-1 Ci'Z
                                                  -'OI(, CRJ..I(.q f~ fa(!)< ;J. ur,.r:r.r  and defendant judicially confesses to
                              each element of th offense

                           8, _ _ _ _ That the Defendant participate in ___ Community Service Hours

                           9. _ _ _ _ That the Defendant be confined ___ days in County ja I as a condition of community
                                 supervision.

                           10.               That the Defendant's dnver's license shall be suspended for a period of two (2) years, that the
                                 Defendant shall have an ignition interlock on any vehicle operated during the entire period of commun.ty
                                 supervision, and that the Defendant shall attend treatment as recommended by the Carnal County Adult
                                 Community Supervision Department up to and including S.A.F.P.F.

                           11 _ _ _ _ That the Defendant may seek an early termination of the period of community supervis•on
                                 agreed to in this plea bargain agreement after he/she has served a period of              years if he/she has
                                 absolutely no violations of the terms and conditions of his/her community supervision and he/ she has paid
                                 all fines , restitution, and court costs and has completed all hours of his/her Community S~'Cf~­
                                                                                                                          l'j.~T; L"o~
                                                                                                                                       ~~~.; ~\
                                                                                                                                       !~
                                                                                                                                      :: t-
                                                                                                                                                t
                                                                                                                                              -.=
                                                                                                                                      ~!::      ~      ~...       !?'>~
                                                                                                                                       ~~             s          ~~
                                     ,.r,,n·'•••t's
                                    O"'"   u.     · I1111Uis                          I'••g~)- 11f7 I' ·~~ II Jr!!Jll1
                                                                                                                    · ,\ grccm~nl      %:1;>
                                                                                                                                        ~......,,     *           ~""
                                                                                                                                                             ,,~-$"'
                                                                                                                                                1ltJ.umuu'''''
        ..
l   •




                                                              I
                         13. Court Costs and a $15.00 crime stoppers fee. payable at sentencing.

                    The abov~ terms constitute our agreement, and there are no agreements not set forth above The Defendant and
             Counsel request tile Court to follow the plea bargain

                    Furthermore, the Defendant states, "I CAN READ AND WRITE THE ENGLISH LANGUAGE. IF I AM UNABLE
             TO READ AND WRITE THE ENGLISH LANGUAGE AN INTERPRETER HAS ASSISTED ME IN READING THIS
             ENTIRE DOCUMENT AND AIDED ME IN DISCUSSING SAME WITH MY ATTORNEY. I HAVE READ THIS ENTIRE
             DOCUMENT AND DISCUSSED IT FULLY WITH MY ATTORNEY. I UNDERSTAND THIS DOCUMENT COMPLETELY
             AND I AM AWARE OF THE CONSEQUENCES OF MY PLEA. MY ATTORNEY HAS DISCUSSED WITH ME THE LAW
             AND FACTS APPLICABLE TO THIS CASE, AND I AM SATISFIED THAT I HAVE BEEN EFFECTIVELY
             REPRESENTED. FURTHERMORE, I AM MENTALLY COMPETENT; I UNDERSTAND THE ADMONISHMENTS IN
             PARAGRAPH 1.; I AM FREELY, VOLUNTARILY, KNOWINGLY, AND INTELLIGENTLY ENTERING MY PLEA OF
             "GUILTY". I WAIVE MY RIGHTS AS SPECIFIED IN PARAGRAPH Ill. I STIPULATE TO THE EVIDENCE AND I
             JUDICIALLY CONFESS AS STATED IN PARAGRAPH IV."




                     SWORN AND SUBSCRIBED TO before me by the Defendant, this the                                ')o day of




                      I hereby join, consent to and approve of the waiver of j ry tr I pursuant to Art. 1.13, C.C P., and the stipulations of
             evidence pursuant to Art. 1.15 C.C. P. In addition, I hereby ad ·         e Court that I have fully consulted with the Defendant
             and have carefully reviewed with him/her this entire document. I believe he/she is mentally competent, understands the
             admonishments, is aware of the consequences of the plea, and is freely, voluntarily, knowingly and intelligently entering
             his/her plea of "Guilty", his/her waiver of rights as specified in paragraph Ill, and his/her stipulations and judicial confession
             as specified in paragraph IV.




                     I hereby join, consent to and approve of: (1) the s ipulations of evidence pursuant to Art. 1.15. C C.P.; and (2) the
             waiver of jury trial pursuant to Art. 1.13, C.C.P., conditioned on the Court accepting this Plea Agreement and sentencing
             the Defendant in accordance with this Plea Agreement




                     _l_tv·- Defendant's lnn Jis                                   1'.1 ,:~   (, 11f 7   111~4   llargam \ grtcmcnt
     ..   ,

,.
                                                                ORDER OF THE COURT

                       The Court hereby finds that {1) the Defendant was sane when the alleged offense was committed, is mentall~
              competent, is represented by competent counsel, understands the nature or the charges against him/her and the
              consequences or a plea of guilty or nolo contendere, includ1ng the minimum and maximum punishment provided by law,
              {2) the attorney for the Defendant and the State consent and approve the waiver of trial by jury and agree to stipulate the
              evidence in this case; and (3) the Defendant's plea of gllllty. statements, waivers, stipulations, and judicial confession were
              freely, voluntarily, knowingly and intelligently made.

                      All stipulations, waivers, and pleas are hereby approved and accepted along with all findings as set out above

                      IT IS SO ORDERED on this the     ~day of               t.1 ~LC         .   201~.




                                                                                                                                                I
                                                                                                        FILEQ [Q.B RECORD
       . ·':    ·'                                                                                      At.alllio'clocl~
• J~
                                                                                                              NOV 2 0 ZOl7
                                                  CAUSE NO.     C (·"·

            2        Plea Bargain - The recommendation as to pumshment is not binding on the court. If a plea bargain does
                     exist, the court will inform you in open court before making a finding on your plea whether it will follow the
                     plea bargain. Should the court reject the pfea bargain, you will be permitted to withdraw your plea if you
                     desire

            3. Court's Permission to Appeal - If the punishment assessed does not exceed the punishment
               recommended by the prosecutor and agreed to by you and your attorney. the Court must give its
               permission to you before you may prosecute an appeal on any matter except for matters rarsed by wntten
               motion filed prior to trial.

             4. Citizenship - If you are not a citizen of the United States of America, a plea of gullty or nolo contendere for
                this offense may result In your deportation, exclusion from admission or denial of naturalization under
                Federal law.

             5. Sexual Offender Registration Requirement - If you receive community supervision. a prison or jail term, or
                deferred adjudication, for an offense described in Chapter 62 of the Texas Code of Criminal Procedure.
                you must meet all the registration requirements set out in that chapter Failure to properly register is a
                separate criminal offense. By affixing your signature to this document, you and your attorney are
                acknowledging that your attorney has advised you regarding any applicable registration requirements of
                Ch.62.

             6. Deferred Adjudication - If the Court grants deferred adjudication under Art 42.12, Sec. 5, Code of
                Criminal Procedure. on violation of any imposed condition, you may be arrested and detained as provided
                by law. You will then be entitled to a hearing limited to a determination by the Court of whether to proceed
                with an adjudication of guilt on the original charge. After adjudication or guilt, all proceedings, including
                assessment of punishment. pronouncement of sentence, granting of community supervision and your
                right to appeal continue as if adjudication of guilt had not been deferred . Upon adjudication of guilt, the
                Court may assess your punishment at any term and fine within the range of the original charge.

             7. Community Supervision - The Judge of the Court having jurisdiction of the case shall determine the terms
                and conditions of your community supervision unless they are otherwise negotiated as part of this plea
                bargain agreement. The Judge may, at any time, during the period of your community supervision alter or
                modify the terms and conditions. The Judge may impose any reasonable condition that is designed to
                protect or restore the community, protect or restore the victim, or punish rehabilitate, or reform the
                Defendant.

             8. Nature of Agreement - This written plea bargain agreement sets out the full agreement of the part1es
                There are no promises or agreements outside of those established in this written document.

             9. Procedure to Amend- By necessity, one or more party to this plea bargain agreement wiU sign it prior to
                the other party or the Court. Therefore, once this plea bargain agreement is signed by a party, it shall not
                be altered or amended without the express consent of the party who has already signed the agreement.
                The express agreement of such party shall be evidenced on the record and shall be demonslrated by the
                initials of sajd party approving any alteration or amendment Any attempt to alter or amend this written
                plea bargain agreement outside of this procedure shall be void and the written plea bargain agreement
                shall be enforced as originally wntten without such alteration or amendment.

      II. VOLUNTARY STATEMENTS- Now comes the Defendant in writing and in open court in the above entitled and
          numbered cause represented by his attorney with whom he/she has previously consulted and makes the following
          voluntary statements:

                1     "I was sane at the time of the offense and am presently competent to stand trial "

                2     "I understand the nature of the charges contained in the indictment or information in this cause.·

                3.


             4.

          ,[t v'        lldi.11dJnl s lnn~o~ls
;   .. "
                               Contendere" and I am freely, knowingly and voluntarily waiving my right to a trial by jury."

                       5. "I have the right to remain silent but if I choose not to remain silent, anything I say can be used againsl
                          me."

                       6. "I have the right to be confronted by the witnesses against me whether I have a trial before the Court or
                          the jury "

                       7. "This plea is made pursuant to a plea bargain."

                       8. "I       L_ (am) __ (am not) a citizen of the United States of America."
           Ill   WAIVERS- Now comes the Defendant in writing and in open court in the above entitled and numbered cause
                 represented by his/her attorney with whom hefshe has previously consulted and freely, knowingly and voluntarily
                 makes the following waivers:

                       1. I waive service of the indictment and the two day waiting period for arraignment, and I also waive the 1 0
                          day period for preparation after appointment of counsel and the 10 day period in which to file written
                               pleadings after arrest.

                       2. I waive the right to be arraigned.

                       3. I waive the right of trial by jury and request the consent and approval of the Court and of the attorney for
                          the State to such waiver.

                       4. I waive my right to remain silent in the guilt-innocence and punishment phases of the trial, and state that it
                          is my desire to take the witness stand, knowing anything I may say can be used against me, and make a
                          judicial confession of my guilt.

                       5. I waive the right to confront or cross-examine the witnesses against me both at the guiiVinnocence and
                          punishment phases of this matter. This waiver also includes, but is not limited to, any and all statements
                          contained in any pre-sentence investigation report{s) reviewed by the Court in deciding the sentence to be
                          imposed in this matter.

                       6. I waive the right to file a motion for new trial.

                       7        I understand my right to appeal but, having entered into a plea agreement with the State and as part of
                                that agreement before sentencing, I waive my right to appeal from the judgment and sentence or probated
                                sentence agreed upon.

                       8. I understand my rights to seek rehef pursuant to a post conviction writ of habeas corpus under Article
                          11.07 of the Texas Code of Criminal Procedure but having entered into a plea agreement with the State
                          and as part of that agreement before sentencing, I knowingly, intelligently, and voluntarily waive my right to
                          seek relief pursuant to a post conviction writ of habeas corpus under Article 11 .07 of the Texas Code of
                          Criminal Procedure based on any claim that is known or reasonably should have been known to me at the
                          t1me of my plea of ''Guilty."

                        9          I waive the right to a pre-sentence report and request that none be made

            IV. STIPULATIONS AND JUDICIAL CONFESSION-- Now comes the Defendant in writing and in open court in the
                above entitled and numbered cause represented by his attorney with whom he has previously consulted and
                makes the following judicial confession(s) and stipulation(s)·

                        1. 'I do admit and judicially confess that I committed each and every element of the offense(s) as alleged in
                                   the indictment or information in this cause and that I am in fact GUllTY or the offense alleged or, if this
                                   plea bargain is for a plea of guilty to a lesser included offense of the offense alleged in the indictment or
                                   information in this cause, I do admit and judicially confess that I committed each and every e        nt of the
                                   lesser included oflense and lhall am in lacI GUll TY of the lesser included offense • ~~~
                                                                                                                           w.
                                                                                                                           ~         ••:"'\i
                  I'       /                                                                                                   -       ,~....      :-.!
                  ~..Lt'       _     Oefcndanl's lnirial~                             l'~sc   31lf1 l'ka Oartzain ·\gr~cmcnr          '"'         ~::
                                                                                                                                                 .... __.
                                                                                                                                                C,;)~..
).

                  2. "Under Texas Code of Crimmal Procedure Article 115. I hereby consent and stipulate in writ1ng, in open
                     court, to an oral stipulation of the evidence and testimony or to the introduction of test1mony by aff1davlts,
                     written statements of witnesses, and any other documentary evidence in support of the judgment of the
                     Court ·

                  3     "I voluntarily enter my plea of GUlLTY to sa·d offense, and my plea is not influenced by any considerations
                        of fear or any persuasion or any delusive hope of pardon. In mal~ing my plea of guilty I am not relying on
                        any advice, information or agreement not made to the Court at this time."

                  4     "I have been advised by my attorney that if I am convicted or placed on deferred adjudication for a
                        reportable sex offense under Chapter 62 of the Code of Criminal Procedure I will be required to meet the
                        registration requirements of that Chapter.''

                  5. "I have read this entire document, discussed it fully with my attorney and understand this document
                     completely and I am aware of the consequence of my plea, and am satisfied I have been effectively
                     represented."

                  6. "If I am not a citizen of the United States, I have inquired into, understand and accept the immigration
                     consequences of this plea bargain agreement."

                  7. "If the punishment recommendation is for deferred adjudication or community supervision, I have inqufred
                     into, understand and accept the possible ranges of conditions of community supervision, including those
                     conditions that may require my confinement in a facilty up to and including S.A.F.P.F:

           V. PLEA AGREEMENT AND SENTENCING RECOMMENDATION -In consideration of

               The Defendant Agrees (Indicated by initials in the blank to the left of each applicable item):

     r   I /       1. to plea · Guilty" to and be found guilty of the offense(s) of:

                        r"""f'W'J wA-h PhI V.S:tc-.. l                Evldlrla
                   2. to judicially confess and stipulate as specified in paragraph IV, above;

                   3. to wa1ve his/her rights as specified in paragraph Ill , above,

                   4. to, if placed on deferred adjudication or community supervision, participate in any and all cond~ions of
                      community supervision including those conditions that may require my confinement in a facility up to and
                      including S.A.F.P.F.;

                   5. that the fine and community service restitution hours imposed in this cause shall run consecutive to and
                      be cumulated with the fine and community service restitution hours imposed in any other cause, whether
                      before this court or any other court, unless otherwise specified in this plea bargain agreement.

                   6. that, if I am sentenced to serve a number of days of confinement in the county jail as a condition of
                      community supervision, a day shall consist of a period of 24 hours. Therefore, I shall serve each day of
                      such a term of confinement in periods that are not shorter than 24 hours. (For example If I turn myself in
                      to the jail at10:00 p m. on Friday, I must remain in jail until10 00 p.m. on Saturday to receive credit for 1
                      day. If I turn myself in to the jail at 10.00 p.m on Friday, I must remain in jail until10.00 p.m on Sunday
                      to receive credit for 2 days ).

     -{, t/        7     XX          to plea "True" and Agree to an affirmative finding to enhancement(s) paragraph(s) alleged in
                         the indtctment, information, or Notice of Intent to Enhance:

                   8.   -~-.--- to plea "True" and Agree to an affirmative finding to use of exhibiHon of a deadly weapon
                        during the commission of the offense as alleged in the indictment. information, or Notice of Intent !a Seek a
                        Deadly Weapon Finding;                                                                   ,~COM.
                                                                                                                                    ,~'~\)
                                                                                                                                         ~~
                           Defendant's lntttals                             J'a ~ ~   ·I of 7   1 1 1 ~~ JIJrl!llut ·\!ltcem~n•
                                                                                                                                   gf~"" ~
                                                                                                                                  :oi§\ ..-
                                                                                                                                    %            S
                                                                                                                                                      ~
                                                                                                                                                            ~-
                                                                                                                                                                rjt:
                                                                                                                                    . ,...                      ~41
                                                                                                                                      . '':1111t:u:,u\\\t'\''
,   ,.
           9.                    to waive any review set out under Texas Code of Criminal Procedure, Art 42 12, Sec 20 (a)
                    The parties have fully negotiated the details of this agreement including the length of the term of commun ty
                    supervision. Therefore, the Defendant shall not ask for, shall not be considered for, and shall not receive
                    an early termination of community supervision unless otherwise specified in this plea bargain agreement

          10.                     to waive the right to seek shock community supervision under Texas Code of Criminal
                     Procedure, Art 42.12, Sec. 6 or Texas Code of Criminal Procedure, Art 42 12, Sec 15(f) The parties have
                     fully negotiated the details of this agreement and have agreed that the Defendant shall not be placed on
                     community supervision Therefore, the Defendant shall not ask for, shall not be considered for. and shall
                     not receive shock community supervision under Texas Code of Criminal Procedure, Art 42. 12, Sec. 6 or
                     Texas Code of Criminal Procedure, Art 42.12, Sec. 15(f) unless otherwise specified in this plea bargain
                     agreement.

           11.                   to agree that I shall not be presumptively entitled to diligent participation credit as established in
                     Texas Code of Criminal Procedure, Article 42.12, Section 15(h). (This provision is only applicable to State
                     Jail Felony offenses.)
           12.                   Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




         The State Agrees to recommend the following sentence:                           (       0)
                                                                                             3
             1.        _)()           12 _ _ _ _ Other.




            13 Court Costs and a $15.00 crime stoppers fee, payable at sentencing

       The above terms constitute our agreement, and there are no agreements not set forth above The Defendant and
Counsel request the Court to follow the plea bargain.

       Furthermore, the Defendant states, "I CAN READ AND WRITE THE ENGLISH LANGUAGE. IF I AM UNABLE
TO READ AND WRITE THE ENGLISH LANGUAGE AN INTERPRETER HAS ASSISTED ME IN READING THIS
ENTIRE DOCUMENT AND AIDED ME IN DISCUSSING SAME WITH MY ATTORNEY. I HAVE READ THIS ENTIRE
DOCUMENT AND DiSCUSSED IT FULLY WITH MY ATTORNEY. I UNDERSTAND THIS DOCUMENT COMPLETELY
AND I AM AWARE OF THE CONSEQUENCES OF MY PLEA. MY ATTORNEY HAS DISCUSSED WITH ME THE LAW
AND FACTS APPLICABLE TO THIS CASE, AND I AM SATISFIED THAT I HAVE BEEN EFFECTIVELY
REPRESENTED. FURTHERMORE, I AM MENTALLY COMPETENT; I UNDERSTAND THE ADMONISHMENTS IN
PARAGRAPH 1.; I AM FREELY, VOLUNTARILY, KNOWINGLY, AND INTELLIGENTLY ENTERING MY PLEA OF
"GUILTY". I WAIVE MY RIGHTS AS SPECIFIED IN PARAGRAPH Ill. I STIPULATE TO THE EVIDENCE AND I
JUDICIALLY CONFESS AS STATED IN PARAGRAPH IV."




        SWORN AND SUBSCRIBED TO before me by the Defendant, this                       th~ day of            WDV
                                                           The Honorable Heather Keller
                                                           District Clerk
                                                           Comal Cou




         I hereby join, consent to and approve of the waiver of j ry t al pursuant to Art. 1.13, C C P., and the st1pulations of
evidence pursuant to Art. 1.15 C.C. P. In addition. I hereby adv1se the Court that I have fully consulted with the Defendant
and have carefully reviewed with him/her this entire document. I believe he/she is mentally competent, understands the
admonishments, is aware of the consequences of the plea, and is freely, voluntarily, knowingly and intelligently entering
his/her plea of "Guilty•, his/her waiver of rights as specified in paragraph Ill, and his/her stipulations and· · ial confessron
as specified In paragraph IV.




        I hereby join, consent to and approve of (1) e stipulations of evidence pursuant to Art 1.15, C.C P.; and (2) the
waiver of jury trial pursuant to Art. 1 13, C.C.P., conditioned on the Court accepting this Plea Agreement and sentencing
the Defendant in accordance with this Plea Agreement




                   Defendant's lnihal~                              t'J!,C   li ,,fi   l'k~   Bargain Agrccmcu
,.
                                                        ORDER OF THE COURT

              The Court hereby finds that (1) the Defendant was sane when the alleged offense was committed, is mentall}
     competent, is represented by competent counsel, understands the nature of the charges against him/her and the
     consequences of a plea of guilty or nolo contendere, including the minimum and maximum punishment provided by law,
     (2) the attorney for the Defendant and the State consent and approve the waiver of trial by jury and agree to stipulate the
     evidence in this case; and (3} the Defendant's plea of guilty, statements, waivers, stipulations, and judicial confession were
     freely, voluntarily, knowingly and intelligently made

             All stipulations, waivers, and pleas   ar~hereby   approved and accepted along with all findings as set out above
                                                     CJ.o
             IT IS SO ORDER EO on this the •           day of   1\)o V                    , 201.3:_.



                                                            ~--------------




             ·CJ        D~fcmbnr"s hullal~                                 l'al!c 7 nf7
. ·~    ·'                                                                                                 FIIJO...FM RECORD
                                                                                                          At!2.:i2l.o'cluc:i~
                                          CAUSE NO.         C fLJ' ot-011-
                                                                   I.      I/'\5 ;l.   c"...,.,+-nr-
                                                                                                 ..LJl
                                                                                                               NOV 2 0 2017
                                                                                                           iiCA"niER N. KEllAR
       THE STATE OF TEXAS                               §                         IN THE DISTRICT C~RICT cou~i
                                                                                                          8 '-~wun
       v.                                               §                         207TH JUDICIAL         DISTRIC~
                                                        §                         COMAL COUNTY, TEXAS



                    ADMONISHMENTS, VOLUNTARY STATEMENTS, WAIVERS, STIPULATIONS,
                                       JUDICIAL CONFESSION
                                                 &
                                     PLEA BARGAIN AGREEMENT


       ADMONISHMENTS, ART. 26.13, C.C.P.: The Defendant is hereby admonished in writing that if convicted, the
       Defendant may be sentenced within the punishment range marked in the relevant box below:

             1. Punishment Range:

                0      Capital Felony {death penalty waived) - Imprisonment in the Institutional Division of the Texas
                       Department of Criminal Justice for a term of Life.

                0      Habitual Offender- Imprisonment in the Institutional Division of the Texas Department of Criminal
                       Justice for Life or for any term of not more than 99 years or less than 25 years.

                0        1
                       1' Degree Felony {Repeat Offender) - Imprisonment in the Institutional Division of the Texas
                       Department of Criminal Justice for Life or for any term of not more than 99 years or less than 15
                       years; in addition, a fine not to exceed $10,000.

                0       11
                       1 Degree Felony-- Imprisonment in the Institutional Division of the Texas Department of Criminal
                       Justice for Life or for any term of not more than 99 years or less than 5 years; in addition, a fine
                       not to exceed $10,000.

                W      2nd Degree Felony - Imprisonment in the Institutional Division of the Texas Department of
                       Criminal Justice for any term of not more than 20 years or less than 2 years; in addition, a fine not
                       to exceed $10,000. IA_v If "' :sf.--/.. J"' J {;/.~ ~"' ko.nc.o.t    +-.J."'J cJJ~ ·
                0      3'd Degree Felony- Impri sonment in the lnstitutronal Drvlsion of the Texas Department of Cnminal
                       Justice for any term of not more than 10 years or less than 2 years, in addition, a fine not to
                       exceed $10,000.

                0      State Jail Felony (deadly weapon used or exhibited I State Jail Violent Offender I State Jail
                       Habitual Offender) - Imprisonment in the Institutional Division of the Texas Department of
                       Criminal Justice for any term of not more than 10 years or less than 2 years: in addition, a fine not
                       to exceed $10,000.

                0      State Jail Felony - Confinement in a State Jail for any term of not more than two years or less
                       than 180 days, in addition , a fine not to exceed $10,000.

                0      Other I Special/ Enhancement under Texas Penal Code §12,35(c). §12.42, §1244 or Texas
                       Health and Safety Code Chapter 481 or Other Provision of law:




                                                                                                               sx .3
      2        Plea Bargain - The recommendation as to punishment •s not bindmg on the court. If a plea bargain does
               exist, the court will inform you in open court before making a finding on your plea whether it will follow the
               plea bargain. Should the court reject the plea bargain, you will be permitted to withdraw your plea if you
               desire

      3        Courts Permission to Appeal - If the punishment assessed does not exceed the punishment
               recommended by the prosecutor and agreed to by you and your attorney, the Court must gtve its
               permission to you before you may prosecute an appeal on any matter except for matters raised by written
               motion filed prior to trial

      4. Citizenship -If you are not a citizen of the United States of Amenca, a plea of guilty or nolo contendere for
         this offense may result in your deportation, exclusion from admission or denial of naturalization under
         Federal law.

       5. Sexual Offender Registration Requirement -If you receive community supervision, a prison or jail term, or
          deferred adjudication, for an offense described in Chapter 62 of the Texas Code of Criminal Procedure.
          you must meet all the registration requirements set out in that chapter. Failure to properly register is a
          separate criminal offense. By affixing your signature to this document, you and your attorney are
          acknowledging that your attorney has advised you regarding any applicable registration requirements of
          Ch.62.

       6. Deferred Adjudication - If the Court grants deferred adjudication under Art. 42.12, Sec 5, Code of
          Criminal Procedure. on violation of any imposed condition, you may be arrested and detained as provided
          by law. You will then be entitled to a hearing limited to a determination by the Court of whether to proceed
          with an adjudication of guilt on the original charge Arter adjudication of guilt, all proceedings, Including
          assessment of punishment pronouncement of sentence, granting of community supervision and your
          right to appeal continue as if adjudication of guilt had not been deferred . Upon adjudication of guilt, the
          Court may assess your punishment at any term and fine within the range of the original charge.

       7.      Community Supervision- The Judge of the Court having jurisdiction of the case shall determine the terms
               and conditions of your community supervision unless they are otherwise negotiated as part of this plea
               bargain agreement. The Judge may. at any time, during the period of your community supervision alter or
               modify the terms and conditions The Judge may impose any reasonable condition that is designed to
               protect or restore the community, protect or restore the victim, or punish, rehabilitate, or reform the
               Defendant.

       8        Nature of Agreement - This written plea bargain agreement sets out the full agreement of lhe parties
                There are no promises or agreements outside of those established in this written document.

       9. Procedure to Amend- By necessity, one or more party to this plea bargain agreement will sign it prior to
          the other party or the Court Therefore. once this plea bargain agreement is signed by a party, it shall not
          be altered or amended without the express consent of the party who has already signed the agreement.
          The express agreement of such party shall be evidenced on the record and shall be demonstrated by the
          imtials of sa~d party approving any alteration or amendment. Any attempt to alter or amend this written
          plea bargain agreement outside of this procedure shall be void and the written plea bargain agreement
          shall be enforced as originally written without such alteration or amendment.

II. VOLUNTARY STATEMENTS- Now comes the Defendant in writing and in open court •n the above entitled and
    numbered cause represented by his attorney with whom he/she has previously consulted and makes the following
    voluntary statements:

          1.    ~I   was sane at the time or the offense and am presently competent to stand tri al."

        2. "I understand the nature of the charges contained in the indictment or information in this cause "

        3. "The Court has admonished me orally or in writing of the consequences of a plea of guilty. I understand
           the minimum and maximum punishment provided by law for this offense ·

        4.      ·r understand     that have the right to a trial by jury whether I plead "Guilty",

    ~cl~- Dcfc ubnt\ Initials
     ..
..
                         Contendere• and I am freely, knowingly and voluntaroly waivmg my right to a trial by jury."

                   5. "I have the right to remain silent but if I choose not to remain silent, anything I say can be used againsr
                      me ·

                   6     "I have the right to be confronted by the watnesses against me whether I have a trial before the Court or
                         the jury:

                   7. "This p!ea is made pursuant to a plea bargain."

                   8     "I /    (am) __ {am not) a citizen of the United States of America."

          111   WAIVERS - Now comes the Defendant in writing and in open court in the above entitled and numbered cause
                represented by his/her attorney with whom he/she has previously consulted and freely , knowingly and voluntarily
                makes the following waivers:

                    1. 1 waive service of the indictment and the two day waiting period for arraignment; and I also waive the 10
                       day period for preparation after appointment of counsel and the 10 day period in which to file written
                          pleadings after arrest.

                    2. I waive the right to be arraigned.

                    3. I waive the right of trial by jury and request the consent and approval of the Court and of the attorney for
                       the State to such waiver.

                    4.    I waive my right to remain silent in the guilt-innocence and punishment phases of the trial, and state that it
                          is my desire to lake the witness stand, knowing anything I may say can be used against me, and make a
                          judicial confession of my guilt.

                    5.    I waive the right to confront or cross-examine the witnesses against me both at the guiiVinnocence and
                          punishment phases of this matter. This waiver also includes, but is not limited to, any and all statements
                          contained in any pre-sentence investigation report(s) reviewed by the Court in deciding the sentence to be
                          imposed in this matter.

                    6     I waive the right to file a mellon for new trial.

                    7.    I understand my right to appeal but, having entered into a plea agreement with the State and as part of
                          that agreement before sentencing, I waive my right to appeal from the judgment and sentence or probated
                          sentence agreed upon.

                    8. I understand my rights to seek relief pursuant to a post conviction writ of habeas corpus under Article
                       11.07 of the Texas Code of Criminal Procedure but, having entered mto a plea agreement with the State
                       and as part of that agreement before sentencing, I knowmgly, intelligently, and voluntarily waive my right to
                       seek relief pursuant to a post conviction writ of habeas corpus under Article 11.07 of the Texas Code of
                       Criminal Procedure based on any claim that is known or reasonably should have been kPown to me at the
                       time of my plea of ~Gu1ity :

                    9     I waive the right to a pre-sentence report and request that none be made.

           IV. STIPULATIONS AND JUDICIAL CONFESSION-· Now comes the Defendant in writing and in open court in the
               above entitled and numbered cause represented by his attorney with whom he has previously consulted and
               makes the following judicial confession(s) and stipulation(s):

                       1. "I do admit and judicially confess that I committed each and every element of the offense(s) as alleged in
                          the indictment or information in this cause and that I am in fact GUlLTY of the offense alleged or, if this
                          plea bargain is for a plea of gu11ty to a lesser included offense of the offense alleged in the indictment or
                          information in this cause, I do admit and judicially confess that I committed each and every element of the
                          lesser included offense and that I am in fact GUlLTY of the lesser mcluded offense " _,_,..~ ···~~· .,.
                                                                                                                      0
                                                                                                                                 .,"      ..-
·'·
                      2. · under Texas Code of Cnminal Procedure Article 1 15. I hereby consent and stipulate in writing, in open
                         court, to an oral stipulation of the evidence and testimony or to the introduction of testJmony by affidavits,
                         written statements of witnesses. and any other documentary evidence in support of the judgment of the
                          Court."

                      3. "I voluntarily enter my plea of GUILTY to said offense, and my plea is not influenced by any considerations
                            of fear or any persuasion or any delusive hope of pardon. In making my plea of guilty I am not relying on
                            any advice, information or agreement not made to the Court at this time "

                      4. "I have been advised by my attorney that if I am convicted or placed on deferred adjudication for a
                         reportable sex offense under Chapter 62 of the Code of Criminal Procedure I will be required to meet the
                         registration requirements of that Chapter."

                      5. "I have read this entire document, discussed it fully with my attorney and understand this document
                         completely and I am aware of the consequence of my plea, and am satisfied I have been effectively
                         represented.·

                      6. "If I am not a citizen of the United States. I have inquired into, understand and accept the immigration
                         consequences of this plea bargain agreement."

                      7     "If the punishment recommendation is for deferred adjudication or community supervision, I have inquired
                            into, understand and accept the possible ranges of conditions of community supervision, including those
                            conditions that may require my confinement in a fac1lity up to and including S.A.F.P.F."

              V.   PLEA AGREEMENT AND SENTENCING RECOMMENDATION - In consideration of

                   The Defendant Agrees (indicated by initials in the blank to the left of each applicable item):

            (' J            to plea "Guilty" to and be found guilty of the offense(s) of.

                            £v"J''J Ar~.sJ.. wJ.._, o.         Pa:w~v.t    C.ovrdf,,..r {;r        .f~~: Sa.rr.c O.(h'"V('
                       2. to judicially confess and stipulate as specified in paragraph IV, above;

                       3    to waive his/her rights as specified in paragraph Ill, above;

                       4. to, if placed on deferred adjudication or community supervision , particlpate in any and all conditions of
                          community supervision including those conditions that may require my confinement in a facility up to and
                          including S A.F.P.F.;

                       5. that the fine and community service restitution hours imposed in this cause shall run consecutive to and
                          be cumulated with the fine and community service restitution hours imposed in any other cause, whether
                          before this court or any other court, unless otherwise specified in this plea bargain agreement,

                       6    that, if I am sentenced to serve a number of days of confinement in the county jail as a condition of
                            community supervision. a day shall consist of a period of 24 hours. Therefore, I shall serve each day of
                            such a term of confinement in periods that are not shorter than 24 hours (For example If I turn myself in
                            to the jail at 10:00 p.m . on Friday, I must remain in jail until10.00 p.m. on Saturday to receive credit for 1
                            day. If I turn myself in to the jail at 10:00 p.m. on Friday, I must remain in jail until 10:00 p m. on Sunday
                            to receive credit for 2 days.).

            { V        7.    XX          to plea "True" and Agree to an affirmative finding to enhancement(s) paragraph(s) alleged in
                             the indictment, information, or Notice of Intent to Enhance;

                       8.                to plea ~True" and Agree to an affirmative finding to use of exhi bition of a deadly weapon
                            during the commission of the offense as alleged in the indictment, information, or Not'ce of Intent to Seek a
                            Deadly Weapon Finding;
,.
       9.                    to waive any review set out under Texas Code or Criminal Procedure, Art 42.12, Sec. 20 (a}
                The parties have fully negotiated the deta1ls of this agreement including the length of the term of community
                supervision. Therefore, the Defendant shall not ask for, shall not be considered for, and shall not receive
                an early termination of community supervision unless otherwise specified in this plea bargain agreement

      10.                     to waive the right to seek shock community supervision under Texas Code of Criminal
                 Procedure, Art 42.12, Sec. 6 or Texas Code of Criminal Procedure. Art 42.12, Sec. 15(f). The parties have
                 fully negotiated lhe details of this agreement and have agreed that the Defendant shall not be placed on
                 community supervision. Therefore, the Defendant shall not ask for, shall not be considered for, and shall
                 not receive shock community supervision under Texas Code of Criminal Procedure, Art 42.12, Sec. 6 or
                 Texas Code of Criminal Procedure, Art 42.12, Sec. 15(f) unless otherwise specified in this plea bargain
                 agreement.

       11.                   to agree that I shall not be presumptively entitled to diligent participation credit as established in
                 Texas Code of Criminal Procedure, Article 42 12, Section 15(h). (This provision is only applicable to State
                 Jail Felony offenses.)
       12.                    Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




     The State Agrees to recommend the following sentence:                             (;;tJ)
        1.         .X)(        That the Defendant be sentenced to          J \oJ''"'-\-j (Mef'tths   I years) imprisonment in the
                  ~titutional Division of the Texas Department of Criminal Justice                         Texas State Jail Facility

        2. _ _ _ _That the Defendant be placed on ___ years of regular community supervision.

            3     _ _ _ _That Defendant be placed on ___ years of deferred adjudication community supervision

        4. _ _ _ _That the Defendant pay a s___ Fine payable as directed ($ _ _ _ _ _ probated).

            5. _ _ _ _That the Defendant pay S_ _ _ _ _ _ _ _ Restitution, payable to

                  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - a s directed.
            6      _ _ _ _Prosecute only on the lesser included offense of: - - -- - - - - - - -- - - -

            7. Take the following unadjudicated offense(s) into consideration pursuant to Texas Penal Code
               §12.45:                                                       and defendant judicially confesses to
               each element of the offense

            8. _ _ _ _ That the Defendant participate in ___ Community Service Hours

            9.     ---:-=--        That the Defendant be confined ___ days in County jail as a condition of community
                   supervision .

            10                 That the Defendant's dnver's license shall be suspended for a period of two (2) years, that the
                   Defendant shall have an ignition interlock on any vehicle operated during the entire period of community
                   supervision, and that the Defendant shall attend treatment as recommended by the Coma! County Adult
                   Community Supervision Department up to and including SAF.P.F.

            11.                  That the Defendant may seek an early termination of the period of community supervision
                   agreed to in this plea bargain agreement after he/she has served a period of             years if he/she has
                   absolutely no violations of the terms and conditions of his/her community supervision and he/ she has paid
                   all fines, restitution, and court costs and has completed all hours of his/her Community SeNice Hours.




      tiL            Dcti:nd~nrs huu~l>
        ...
~   .
                          12. ----Other:




                          13. Court Costs and a $15.00 crime stoppers fee, payable at sentencing

                     The above terms constitute our agreement, and there are no agreements not set forth above. The Defendant and
              Counsel request the Court to follow the plea bargain.

                     Furthermore, the Defendant states, "I CAN READ AND WRITE THE ENGLISH LANGUAGE. IF I AM UNABLE
              TO READ AND WRITE THE ENGLISH LANGUAGE AN INTERPRETER HAS ASSISTED ME IN READING THIS
              ENTIRE DOCUMENT AND AIDED ME IN DISCUSSING SAME WITH MY ATTORNEY. I HAVE READ THIS ENTIRE
              DOCUMENT AND DISCUSSED IT FULLY WITH MY ATTORNEY. f UNDERSTAND THIS DOCUMENT COMPLETELY
              AND I AM AWARE OF THE CONSEQUENCES OF MY PLEA. MY ATTORNEY HAS DISCUSSED WITH ME THE LAW
              AND FACTS APPLICABLE TO THIS CASE, AND I AM SATISFIED THAT I HAVE BEEN EFFECTIVELY
              REPRESENTED. FURTHERMORE, I AM MENTALLY COMPETENT; I UNDERSTAND THE ADMONISHMENTS IN
              PARAGRAPH 1.; I AM FREELY, VOLUNTARILY, KNOWINGLY, AND INTELLIGENTLY ENTERING MY PLEA OF
              "GUILTY". I WAIVE MY RIGHTS AS SPECIFIED IN PARAGRAPH Ill. I STIPULATE TO THE EVIDENCE AND I
              JUDICIALLY CONFESS AS STATED IN PARAGRAPH IV."




                      SWORN AND SUBSCRIBED TO before me by the Defendant. this trdb day of                      tJ(}/ '            , 20~~-
                                                                          The Honorable Heather Keller
                                                                          District Clerk
                                                                          Coma! County, Texas




                       I hereby join, consent to and approve of the waiver of jury t i    ursuant to Art. 1.13, C.C P., and the stipulations of
              evidence pursuant to Art. 1.15 C.C. P. In addition, 1hereby advise the Court that I have fully consulted with the Defendant
              and have carefully reviewed with him/her this entire document. I believe he/she is mentally competent, understands the
              admonishments, is aware or the consequences or the plea, and is freely, voluntarily, knowingly and intelligently entering
              his/her plea of "Guilty". his/her waiver of rights as specified in paragraph Ill, and his/her stipulations and judicial confesslon
              as specified in paragraph IV.




                      I hereby join, consent to and approve of. ( the stipulations or evidence pursuant to Art 1.15, C.C.P.; and (2) the
              waiver of jury trial pursuant to Art. 1.13, C.C.P., conditioned on the Court accepting this Plea Agreement and sentencing
              the Defendant in accordance with this Plea Agreement.
f•

                                                      ORDER OF THE COURT

              The Court hereby finds that (1) the Defendant was sane when the alleged offense was committed, is mentally
     competent, is represented by competent counsel, understands the nature of the charges against him/her and the
     consequences of a plea of guilty or nolo contendere, includmg the minimum and maximum punishment provided by law,
     (2) the attorney for the Defendant and the State consent and approve the waiver of trial by jury and agree to stipulate the
     evidence in this case; and (3) the Defendant's plea of guilty, statements, waivers, stipulations. and judicial confession were
     freely, voluntarily, knowingly and intelligently made

             All stipulations, waivers, and pleas are hereby approved and accepted along with all findings as set out above.

             IT IS   so ORDERED on this the ).O      day of      N12 i/                    , 201_1:.




             .f._ty/__ n~r~ndant"s lniltals                              1'.1\t~   7 uf7
                                          cAusE No          cr